

117 HR 1419 IH: Protect Against Unlawful Lobbying (PAUL) Act of 2021
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1419IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Omar (for herself, Ms. Norton, and Ms. Pressley) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938 to establish a separate unit within the Department of Justice for the investigation and enforcement of such Act, to provide the Attorney General with the authority to impose civil money penalties for violations of such Act, and to require agents of foreign principals who are registered under such Act to disclose transactions involving things of financial value conferred on officeholders. 
1.Short titleThis Act may be cited as the Protect Against Unlawful Lobbying (PAUL) Act of 2021. 2.Establishment of FARA investigation and enforcement unit within Department of JusticeSection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by adding at the end the following new subsection: 
 
(i)Dedicated enforcement unit 
(1)EstablishmentNot later than 180 days after the date of enactment of this subsection, the Attorney General shall establish a unit within the counterespionage section of the National Security Division of the Department of Justice with responsibility for the enforcement of this Act. (2)PowersThe unit established under this subsection is authorized to— 
(A)take appropriate legal action against individuals suspected of violating this Act; and (B)coordinate any such legal action with the United States Attorney for the relevant jurisdiction. 
(3)ConsultationIn operating the unit established under this subsection, the Attorney General shall, as appropriate, consult with the Director of National Intelligence, the Secretary of Homeland Security, and the Secretary of State. (4)Authorization of appropriationsThere are authorized to be appropriated to carry out the activities of the unit established under this subsection $10,000,000 for fiscal year 2021 and each succeeding fiscal year.. 
3.Authority to impose civil money penalties 
(a)Establishing authoritySection 8 of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 618) is amended by inserting after subsection (c) the following new subsection:  (d)Civil money penalties (1)Registration statementsWhoever fails to file timely or complete a registration statement as provided under section 2(a) shall be subject to a civil money penalty of not more than $10,000 per violation. 
(2)SupplementsWhoever fails to file timely or complete supplements as provided under section 2(b) shall be subject to a civil money penalty of not more than $1,000 per violation. (3)Other violationsWhoever knowingly fails to— 
(A)remedy a defective filing within 60 days after notice of such defect by the Attorney General; or (B)comply with any other provision of this Act,shall upon proof of such knowing violation by a preponderance of the evidence, be subject to a civil money penalty of not more than $200,000, depending on the extent and gravity of the violation. 
(4)No fines paid by foreign principalsA civil money penalty paid under paragraph (1) may not be paid, directly or indirectly, by a foreign principal. (5)Use of finesAll civil money penalties collected under this subsection shall be used to defray the cost of the enforcement unit established under subsection (i).. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act. 4.Disclosure of transactions involving things of financial value conferred on officeholders (a)Requiring agents To disclose known transactions (1)In generalSection 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) is amended— 
(A)by redesignating paragraphs (10) and (11) as paragraphs (11) and (12); and (B)by inserting after paragraph (9) the following new paragraph: 
 
(10)To the extent that the registrant has knowledge of any transaction which occurred in the preceding 60 days and in which the foreign principal for whom the registrant is acting as an agent conferred on a Federal or State officeholder any thing of financial value, including a gift, profit, salary, favorable regulatory treatment, or any other direct or indirect economic or financial benefit, a detailed statement describing each such transaction.. (2)Effective dateThe amendments made by paragraph (1) shall apply with respect to statements filed on or after the expiration of the 90-day period which begins on the date of the enactment of this Act. 
(b)Supplemental disclosure for current registrantsNot later than the expiration of the 90-day period which begins on the date of the enactment of this Act, each registrant who (prior to the expiration of such period) filed a registration statement with the Attorney General under section 2(a) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 612(a)) and who has knowledge of any transaction described in paragraph (10) of section 2(a) of such Act (as added by subsection (a)(1)) which occurred at any time during which the registrant was an agent of the foreign principal involved, shall file with the Attorney General a supplement to such statement under oath, on a form prescribed by the Attorney General, containing a detailed statement describing each such transaction. 